Case 3:19-cv-01484-WHA Document 13-1 Filed 04/12/19 Page 1 of 4




             EXHIBIT 1
DocuSign Envelope ID: 31FF18DA-71B4-493C-B67A-E7DD346A3749
                      Case 3:19-cv-01484-WHA Document 13-1 Filed 04/12/19 Page 2 of 4
                                                     OPT-IN CONSENT FORM
                                   Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                  United States District Court, Northern District of California

                                                      Complete And Submit To:

                                                      Carolyn Hunt Cottrell, Esq.
                                                       SCHNEIDER WALLACE
                                                       COTTRELL KONECKY
                                                           WOTKYNS LLP
                                                     2000 Powell Street, Suite 1400
                                                      Emeryville, California 94608

                                                                      OR

                                                     Sarah R. Schalman-Bergen
                                                  BERGER & MONTAGUE, P.C.
                                                   1818 Market Street, 36th Floor
                                                  Philadelphia, Pennsylvania 19103

              Name:                                                    Date of Birth:
              $$#
                                                     (Please Print)

              Address:                                                 Phone No. 1:
                                                                       Phone No. 2:
                                                                       E-mail Address


                                       CONSENT TO JOIN COLLECTIVE ACTION
                              Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
            violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
            litigation.

      2.    I have worked as a/an (title) #                      for Defendant in (city, state) 
                                                                                     
                                                   from approximately on or about (date) _____________    to approximately
                               
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



               
                                               (Date Signed)                                             (Signature)

                                                           **IMPORTANT NOTE**
            Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 13-1 Filed 04/12/19 Page 3 of 4




             EXHIBIT 2
DocuSign Envelope ID: 173C0A4B-99ED-4C16-B59F-23EB37F22EC3
                      Case 3:19-cv-01484-WHA Document 13-1 Filed 04/12/19 Page 4 of 4
                                                    OPT-IN CONSENT FORM
                                   Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                  United States District Court, Northern District of California

                                                     Complete And Submit To:

                                                     Carolyn Hunt Cottrell, Esq.
                                                      SCHNEIDER WALLACE
                                                      COTTRELL KONECKY
                                                          WOTKYNS LLP
                                                    2000 Powell Street, Suite 1400
                                                     Emeryville, California 94608

                                                                     OR

                                                    Sarah R. Schalman-Bergen
                                                 BERGER & MONTAGUE, P.C.
                                                  1818 Market Street, 36th Floor
                                                 Philadelphia, Pennsylvania 19103

              Name:                                                   Date of Birth:
              !!!
                                                    (Please Print)

              Address:                                                Phone No. 1:
                                                                      Phone No. 2:
                                                                      E-mail Address


                                       CONSENT TO JOIN COLLECTIVE ACTION
                              Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.    I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
            violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
            litigation.

      2.    I have worked as a/an (title)                      for Defendant in (city, state) 
                                                                                 
                                                   from approximately on or about (date) _____________    to approximately
                                
            on or about (date) ______________.

      3.    I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
            1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
            bound by any judgment of the Court or any settlement of this action.

      4.    I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
            prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
            in this litigation.



               
                                              (Date Signed)                                              (Signature)

                                                          **IMPORTANT NOTE**
            Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
